Per Curiam :
The negligence alleged against the defendant is that it failed to provide a safe place for its employees to work in, and that it was negligent in not notifying the plaintiff of the place of elevators and *358the danger in approaching them, and in not providing guards or railings about the elevators so as to prevent such consequences as-followed to the plaintiff.
The rule thus invoked does not apply to this case. The work in which the plaintiff was engaged was evidently hazardous; the place where .he was working was in process of construction ; it was incomplete at the time of the accident. The plaintiff had knowledge of the conditions surrounding him and of the dangers attending his-employment, and was called upon to exercise the care commensurate with his situation, and accepted by his employment at such a place-the risks of the situation. (Sharpsteen v. Livonia Salt & Mining Co., 3 App. Div. 148; Kennedy v. M. R. Co., 145 N. Y. 288, 294; Williams v. D., L. & W. R. R. Co., 116 id. 628; Beique v. Hosmer, 48 N. E. Rep. [Mass.] 338.)
The main facts of the case are not in dispute.
The foregoing statement fairly indicates them. It is true that the plaintiff testified upon his direct examination in effect that lie did not know that there were elevators in the building, and had not seen them ; but he also testified to facts which point clearly to his-knowledge of the elevators, and he finally admitted on cross-examination that he knew that there were elevators in the building, but-that he did not know exactly where they were.
It is clear from the whole evidence that the plaintiff must have known of the existence of the elevators and about where they were located. The plaintiff’s witness, Sullivan, testified : “ A man could plainly see the elevators going up and down. There was a good light all around these elevators; there was nothing to obstruct the-view of any person standing on the floor, so far as seeing the elevators was concerned. Yon could see the elevators right in front of him, looking that "way. Yon could see them from anywhere on tlm floor, unless you happened to be so far on either side of the court that the.court obstructed your view.”
This evidence is fully sustained by the other witnesses in the case.. The plaintiff’s freedom from contributory negligence was not established. His .proceeding to walk, right in front, of the elevators upon a beam but three inches and a half wide on the top, when all around lnm were holes through- which he could be precipitated to the basement story below by the least misstep, was negligence per se on his; *359part. Upon the facts, therefore, we must reverse this judgment. It is unnecessary to consider the other points raised by the counsel for the appellant.
The judgment and order appealed from should be reversed and a new trial granted, with costs to the appellant to abide the event.
Judgment and order reversed and a new trial ordered, with costs to the appellant to abide the event.